Citation Nr: 1713521	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-33 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to increased compensation based on the need of the Veteran's spouse for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Phoenix, Arizona.

In November 2016, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing has been associated with the record.

During the hearing, the Veteran submitted additional evidence.  In April 2017, the Veteran's representative waived initial review by the agency of original jurisdiction (AOJ) of all evidence added to the record subsequent to certification.  See 38 C.F.R. § 20.1304(c).

The Interim Vice Chairman of the Board advanced this appeal on the Board's docket on his own motion pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has service-connected disabilities rated in excess of 30 percent.

2.  The Veteran's spouse suffers from physical incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.



CONCLUSION OF LAW

The criteria for increased compensation based on the need of the Veteran's spouse for regular aid and attendance have been met.  38 U.S.C.A. §§ 1115 (West 2014), 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased compensation is payable to a veteran who has a service-connected disability rated 30 percent or more if the veteran's spouse is in need of regular aid and attendance.  38 U.S.C.A. § 1115(1)(E), (2); 38 C.F.R. 3.351(a)(2).

The "need for aid and attendance" is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 3.351(b).  A person is deemed to be in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 3.352(a).  38 C.F.R. 3.351(c).

In determining whether there is a factual need for regular aid and attendance, VA considers: (1) the inability of the person in question to dress or undress herself, or to keep herself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the person to feed herself through loss of coordination of her upper extremities or through extreme weakness; (4) the inability of the person to attend to the wants of nature; and (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the person from hazards or dangers incident to her daily environment.  38 C.F.R. 3.352(a).  Under applicable regulations, "bedridden" is a proper basis for the determination, which is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable determination can be made.  Rather, the particular personal functions which the person is unable to perform are considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the person is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the person's condition is such as to require her to be in bed, but must be based on the actual requirement of personal assistance from others.  Id.

The evidence supports the Veteran's claim that his spouse is in need of regular aid and attendance.  The evidence reflects that she has long suffered from vestibular dysfunction; that her hips have been replaced; that she has back pain with protruding discs and left-sided sciatica; that she has knee pain and crepitus in the left lower extremity; that she has core and lower extremity weakness; that she exhibits a gait imbalance; and that she ordinarily ambulates with the assistance of a cane or a wheelchair.  

She has frequently fallen as a result of her various impairments; has on multiple occasions sustained injuries in those falls, including a head injury, contusions of the eye and ribs, and fractures of her clavicle, left shoulder, left proximal humerus, left distal radius, back, and left femur; remains at risk for further falls; and has a higher risk of fracture from falls as a result of documented osteoporosis.

In light of the foregoing, and taking into consideration the Veteran's credible testimony as to the limitations and need for assistance he has personally observed, the Board is persuaded that his spouse suffers from physical incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 4.3.

The evidence further reflects that the Veteran has service-connected disabilities rated in excess of 30 percent.  As such, the criteria for increased compensation based on the need of the Veteran's spouse for regular aid and attendance have been met.  The appeal is allowed.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

Increased compensation based on the need of the Veteran's spouse for regular aid and attendance is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


